United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2904
                                   ___________

George Daniel Lamb,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Tower Village Nursing Home, Inc.;     *
Bethesda General Hospital;            *      [UNPUBLISHED]
Metropolitan Sewer District,          *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: September 5, 2001
                              Filed: September 20, 2001
                                  ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      George Lamb appeals the district court’s1 pre-service dismissal of his 42 U.S.C.
§ 1983 complaint. We affirm for the reasons stated in the district court’s order. See
8th Cir. R. 47B.




      1
       The HONORABLE DONALD J. STOHR, United States District Judge for the
Eastern District of Missouri.
A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-